Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered October 5, 1993, convicting him of burglary in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the circumstantial evidence that was presented in this case is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions, including those found in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.